Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 1 of 19      PageID #: 117



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

MATHIEW LOISEL,                         )
Individually and on behalf of a class   )
of similarly situated persons,          )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )
                                        )
ROBERT CLINTON,                         )
                                        )
RICHARD LIBERTY,                        )
                                        )
WELLPATH, LLC,                          )   Civil No. 1:19-CV-00081-NT
                                        )
MAINE DEPARTMENT OF                     )
CORRECTIONS,                            )
                                        )
RANDALL LIBERTY,                        )
Commissioner of Maine Department        )
of Corrections,                         )
                                        )
And                                     )
                                        )
MATTHEW MAGNUSSON,                      )
Warden of Maine State Prison,           )
                                        )
       Defendants.                      )

         DEFENDANTS ROBERT CLINTON, RICHARD LIBERTY, AND
      WELLPATH LLC’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

       Now come the Defendants, Robert Clinton, MD, Richard Liberty, NP, and

Wellpath, LLC, by and through undersigned counsel, Thompson Bowie & Hatch,

LLC, and answer the Plaintiff’s amended complaint as follows:

       Defendants Robert Clinton, MD., Richard Liberty, NP, and Wellpath, LLC

(hereinafter “Wellpath Defendants”), deny the introductory statement contained in
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 2 of 19              PageID #: 118



Plaintiff’s amended complaint to the extent it is deemed to assert any statements of

fact against them. Specifically, the Wellpath Defendants deny that they engage in a

practice of withholding curative treatment to inmates.

                                          Introduction1

         1.       The Wellpath Defendants admit that Plaintiff Loisel is an inmate in the

custody of the Department of Corrections who has been diagnosed with chronic HCV.

The Wellpath Defendants lack sufficient information or knowledge to ascertain the

truth of the allegations regarding the class of persons Plaintiff seeks to represent and

therefore deny those allegations. The Wellpath Defendants deny that HCV is highly

communicable as the Hepatitis C virus is a bloodborne virus, and is not spread by

casual        contact.   Further,   the   Wellpath   Defendants   deny   that   Plaintiff’s

characterization of the progression as to all patients with chronic HCV.

         2.       Paragraph 2 of the Plaintiff’s amended complaint in part states a legal

conclusion that requires no response. To the extent that it is deemed to state an

allegation of fact against the Wellpath Defendants, those allegations are denied. The

Wellpath Defendants deny that a course of DAAs has few side effects and state that

the long term effectiveness of a course of DAA’s depends on a variety of factors,

including any high risk behaviors on the part of the patient.




1 The Wellpath Defendants have repeated the Plaintiff’s headings solely for ease of the
Court’s reference, and such use of these headings does not connote an admission of any fact
alleged or implied by those headings. If the section headings are intended to serve as an
allegation of fact, any such allegation is denied.


                                               2
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 3 of 19        PageID #: 119



      3.     The Wellpath Defendants deny that Wellpath, LLC routinely and

systematically fails to provide adequate medical care to incarcerated individuals in

Maine. The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the remaining allegations contained in Paragraph 3 of the

amended complaint and, therefore, deny those allegations.

      4.     The Wellpath Defendants deny the allegations set forth in Paragraph 4

of the Plaintiff’s amended complaint.

      5.     The Wellpath Defendants deny the allegations set forth in Paragraph 5

of the Plaintiff’s amended complaint.

      6.     The Wellpath Defendants deny the allegations set forth in Paragraph 6

of the Plaintiff’s amended complaint.

      7.     Paragraph 7 of the Plaintiff’s amended complaint states no allegations

against the Wellpath Defendants and requires no response. To the extent Paragraph

7 is deemed to include allegations of fact against the Wellpath Defendants, those

allegations are denied.

                                        Parties

      8.     The Wellpath Defendants admit that Plaintiff Loisel has been

incarcerated at the MSP in Warren, Maine since 2012 and is in the legal custody of

the Department of Corrections. Wellpath Defendants lack sufficient information or

knowledge to ascertain the truth of the remaining allegations contained in Paragraph

8 of the amended complaint and, therefore, deny those allegations.




                                          3
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 4 of 19         PageID #: 120



      9.     The Wellpath Defendants admit that Wellpath, LLC is a Delaware

limited liability company formerly known as Correct Care Solutions, LLC with a

principal place of business in Nashville, Tennessee. Wellpath Defendants admit that

Wellpath, LLC has a regional office in Maine and contracts with the Department of

Corrections to provide medical care to prisoners at the MSP and other Maine

correctional facilities. Wellpath Defendants lack sufficient information or knowledge

to ascertain the truth of the remaining allegations contained in Paragraph 9 of the

amended complaint and, therefore, deny those allegations.

      10.    The Wellpath Defendants admit that Robert Clinton, M.D. presently

serves as the site Medical Director for Wellpath at the Maine State Prison.

      11.    The Wellpath Defendants admit the allegations set forth in Paragraph

11 of the amended complaint.

      12.    The Wellpath Defendants admit that at all times relevant to the matters

set forth in the Complaint Dr. Clinton and NP Richard Liberty were acting as

employees for Wellpath. The Wellpath Defendants lack sufficient information or

knowledge to ascertain the truth of the remaining allegations contained in Paragraph

12 of the amended complaint and, therefore, deny those allegations.

      13.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 13 of the amended

complaint and, therefore, deny those allegations.

      14.    The Wellpath Defendants admit that Randall Liberty is the

Commissioner of the DOC. The remaining statements contained in Paragraph 14 of



                                         4
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 5 of 19          PageID #: 121



the amended complaint set forth legal conclusions and, therefore, require no

response. To the extent that these statements are deemed allegations of fact, those

allegations are denied.

      15.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 15 of the amended

complaint and, therefore, deny those allegations.

      16.    The Wellpath Defendants admit that Matthew Magnusson serves as the

Warden for the MSP. The remaining statements contained in Paragraph 16 of the

amended complaint set forth legal conclusions and, therefore, require no response. To

the extent that these statements are deemed allegations of fact, those allegations are

denied.

      17.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 17 of the amended

complaint and, therefore, deny those allegations.

      18.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 18 of the amended

complaint and, therefore, deny those allegations.

                                    Jurisidiction

      19.    Paragraph 19 of the amended Complaint states a conclusion of law and

requires no response. To the extent it is deemed to include allegations of fact, those

allegations are denied.




                                          5
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 6 of 19           PageID #: 122



      20.    Paragraph 20 of the amended Complaint states a conclusion of law and

requires no response. To the extent it is deemed to include allegations of fact, those

allegations are denied.

      21.    The Wellpath Defendants do not contest the jurisdiction of this Court

over this matter.

      22.    The Wellpath Defendants do not contest venue. To the extent Paragraph

22 is deemed to include allegations of fact, those allegations are denied.

      23.    The Wellpath Defendants deny the allegations set forth in Paragraph

23 of the amended complaint.

                                  Allegations of Fact

      A. Chronic HCV

      24.    The Wellpath Defendants admit that HCV is a blood borne infectious

disease which is transmitted through exposure to infected blood and can be

transmitted by, among other things, piercing, tattooing, injectable drug use, and

sexual intercourse. With respect to the statements of the CDC, Wellpath Defendants

state that the factsheet referenced by Plaintiff speaks for itself.

      25.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 25 of the amended

complaint and, therefore, deny those allegations.

      26.    The Wellpath Defendants state that the statistics on the percentage of

individuals who will go on to develop chronic HCV vary. The Wellpath Defendants




                                            6
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 7 of 19         PageID #: 123



admit that chronic HCV is characterized as a Hepatitis C infection that lasts longer

than six months.

      27.    The Wellpath Defendants admit that chronic HCV may impact the liver

but that it does not do so for the majority of patients. The Wellpath Defendants lack

sufficient information or knowledge to ascertain the truth of the remaining

allegations contained in Paragraph 27 of the amended complaint and, therefore, deny

those allegations.

      28.    The Wellpath Defendants admit that there is no way to predict whether

newly infected patients will develop chronic HCV or if they will develop any liver

disease.

      29.    The Wellpath Defendants admit that the most severe form of scarring of

the liver is called cirrhosis but deny the implications set forth in the remaining

allegations set forth in Paragraph 29 of the amended complaint that chronic HCV

commonly results in fibrosis.

      30.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 30 of the amended

complaint and, therefore, deny those allegations.

      31.    The Wellpath Defendants admit the allegations set forth in Paragraph

31 of the amended complaint.

      32.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 32 of the amended

complaint and, therefore, deny those allegations.



                                         7
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 8 of 19      PageID #: 124



      33.    The Wellpath Defendants deny the allegations set forth in Paragraph

33 of the amended complaint.

      34.    The Wellpath Defendants deny the allegations set forth in Paragraph

34 of the amended complaint.

      B.     HCV in Prisons

      35.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 35 of the amended

complaint and, therefore, deny those allegations.

      36.    The Wellpath Defendants admit that the incarcerated population is

reported to have a higher incidence of HCV infection than the general population.

The Wellpath Defendants lack sufficient information or knowledge to ascertain the

truth of the remaining allegations contained in Paragraph 36 of the amended

complaint and, therefore, deny those allegations.

      37.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 37 of the amended

complaint and, therefore, deny those allegations.

      38.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 38 of the amended

complaint and, therefore, deny those allegations.

      39.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 39 of the amended

complaint and, therefore, deny those allegations.



                                         8
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 9 of 19        PageID #: 125



      40.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 40 of the amended

complaint and, therefore, deny those allegations.

      C.     Appropriate Treatment of HCV

      41.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 41 of the amended

complaint and, therefore, deny those allegations.

      42.    The Wellpath Defendants admit that DAAs are antiviral medications

that act directly on some part of the virus, usually the replication mechanism. The

Wellpath Defendants lack sufficient information or knowledge to ascertain the truth

of the allegations contained in Paragraph 42 of the amended complaint and,

therefore, deny those allegations.

      43.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 43 of the amended

complaint and, therefore, deny those allegations.

      44.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 44 of the amended

complaint and, therefore, deny those allegations.

      45.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 45 of the amended

complaint and, therefore, deny those allegations.




                                         9
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 10 of 19     PageID #: 126



      46.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 46 of the amended

complaint and, therefore, deny those allegations.

      D.     Defendants’ Treatment Policy

      47.    The Wellpath Defendants deny the allegations set forth in Paragraph

47 of the amended complaint.

      48.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 48 of the amended

complaint and, therefore, deny those allegations.

      49.    The Wellpath Defendants admit that several hundred prisoners in DOC

custody have been diagnosed with chronic HCV, but deny the remaining allegations

set forth in Paragraph 49 of the amended complaint.

      50.    The Wellpath Defendants deny the allegations set forth in Paragraph

50 of the amended complaint.

      51.    The Wellpath Defendants deny the allegations set forth in Paragraph

51 of the amended complaint.

      52.    The Wellpath Defendants deny the allegations set forth in Paragraph

52 of the amended complaint.

      53.    The Wellpath Defendants deny the allegations set forth in Paragraph

53 of the amended complaint.




                                         10
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 11 of 19         PageID #: 127



      54.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 54 of the amended

complaint and, therefore, deny those allegations.

      55.    The Wellpath Defendants deny the allegations set forth in Paragraph

55 of the amended complaint.

      56.    The Wellpath Defendants deny the allegations set forth in Paragraph

56 of the amended complaint.

      57.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations contained in Paragraph 57 of the amended

complaint and, therefore, deny those allegations.

      E.     The Course and Treatment of Loisel’s Chronic HCV

      58.    The Wellpath Defendants admit that lab tests performed on Mr. Loisel’s

blood sample in early April of 2014 were positive for Hepatitis C. These results were

shared with Mr. Loisel.

      59.    The Wellpath Defendants admit that Plaintiff was diagnosed with

chronic HCV in 2014 but deny the remainder of the allegations contained in

Paragraph 59 of the amended complaint.

      60.    The Wellpath Defendants admit that since 2014, they have routinely

monitored Plaintiff’s chronic HCV and admit that he has not met guidelines for

treatment with a DAA regimen.

      61.    The Wellpath Defendants admit the allegations set forth in Paragraph

61 of the amended complaint.



                                         11
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 12 of 19          PageID #: 128



      62.    The Wellpath Defendants deny the allegations set forth in Paragraph

62 of the amended complaint and affirmatively state that NP Richard Liberty ordered

a test to determine Plaintiff’s genotype relative to the Hepatitis C diagnosis, as well

as a Hepatitis C Nuclieic Amplification Test and Hepatitis C Viral load. The Wellpath

Defendants admit that NP Liberty discussed with Plaintiff his APRI score and its

applicability to treatment within the facility.

      63.    The Wellpath Defendants deny the allegations in Paragraph 63 of the

amended complaint.

                               Class Action Allegations

      64.    Paragraph 64 of the Plaintiff’s amended complaint states no allegations

against the Wellpath Defendants and, therefore, requires no response. To the extent

Paragraph 64 is deemed to set forth allegations of fact against the Wellpath

Defendants, those allegations are denied.

      65.    The Wellpath Defendants deny the allegations set forth in Paragraph

65 of the amended complaint.

      66.    The Wellpath Defendants lack sufficient information or knowledge to

ascertain the truth of the allegations set forth in Paragraph 66 of the amended

complaint and, therefore, deny those allegations.

      67.    The Wellpath Defendants deny the allegations set forth in Paragraph

67 of the amended complaint.

      68.    The Wellpath Defendants deny the allegations set forth in Paragraph

68 of the amended complaint.



                                           12
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 13 of 19           PageID #: 129



      69.      The Wellpath Defendants deny the allegations set forth in Paragraph

69 of the amended complaint.

      70.      The Wellpath Defendants deny the allegations set forth in Paragraph

70 of the amended complaint.

      71.      The Wellpath Defendants deny the allegations set forth in Paragraph

71 of the amended complaint.

                                Causes of Action
  Count I – Eighth and Fourteenth Amendments to the U.S. Constitution via 42
 U.S.C. §1983 Brought by Plaintiff on his own behalf and on behalf of the putative
                                       class

      72.      The Wellpath Defendants repeat and reassert their responses to the

allegations set forth in Paragraphs 1-71 of the amended complaint as if fully set forth

herein.

      73.      The Wellpath Defendants deny the allegations set forth in Paragraph

73 of the amended complaint.

      74.      The Wellpath Defendants deny the allegations set forth in Paragraph

74 of the amended complaint.

      75.      The Wellpath Defendants deny the allegations set forth in Paragraph

75 of the amended complaint.

            Count II- Americans with Disabilities Act, 42 U.S.C. §12131, et seq.

      76.      The Wellpath Defendants repeat and reassert their responses to the

allegations set forth in Paragraphs 1-75 of the amended complaint as if fully set forth

herein.




                                           13
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 14 of 19           PageID #: 130



      77.    The Wellpath LLC affirmatively states that it is not a public entity

within the meaning of the Americans with Disabilities Act. Paragraph 77 of the

amended complaint states a conclusion of law and requires no further response. To

the extent that Paragraph 77 of the amended complaint is deemed to include further

allegations of fact against the Wellpath Defendants, those allegations are denied.

      78.    Wellpath LLC affirmatively states that it is not a public entity or a place

of public accommodation within the meaning of the Americans with Disabilities Act.

Paragraph 78 of the amended complaint states a conclusion of law and requires no

further response. To the extent that Paragraph 78 of the amended complaint is

deemed to include further allegations of fact against the Wellpath Defendants, those

allegations are denied.

      79.    Paragraph 79 of the amended complaint states a conclusion of law and

requires no further response. Paragraph 79 of the amended complaint states no

allegations of fact against the Wellpath Defendants. To the extent that Paragraph 79

of the amended complaint is deemed to include allegations of fact against the

Wellpath Defendants, those allegations are denied.

      80.    Wellpath LLC admits that it has a contract with the Department of

Corrections to provide health care to individuals under the custody of the DOC.

Defendants Robert Clinton and Richard Liberty do not have a contract with the DOC.

The Wellpath Defendants lack sufficient information or knowledge to ascertain the

truth of the remaining allegations set forth in Paragraph 80 of the amended

complaint and, therefore, deny those allegations.



                                          14
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 15 of 19          PageID #: 131



       81.   The Wellpath Defendants deny the allegations set forth in Paragraph

81 of the amended complaint.

       82.   The Wellpath Defendants deny the allegations set forth in Paragraph

82 of the amended complaint.

       83.   The Wellpath Defendants deny the allegations set forth in Paragraph

83 of the amended complaint.

       84.   The Wellpath Defendants deny the allegations set forth in Paragraph

84 of the amended complaint.

                                  Prayer for Relief


       The Wellpath Defendants deny that the Plaintiff and the members of the

Putative Class are entitled to the relief they seek and request judgment on the

Plaintiff’s amended complaint, and for such further relief as the Court deems just and

proper.

                               Demand for Jury Trial

       The Wellpath Defendants hereby demand a trial by jury pursuant to F.R. Civ.

P. 38(b).

                                Affirmative Defenses

1.     Plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted.

2.     At all times relevant to the Plaintiff’s Complaint, the health care rendered to

Plaintiff by the Wellpath Defendants was reasonable, appropriate, and adequate.




                                         15
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 16 of 19            PageID #: 132



3.    The Plaintiff’s claims are barred by the doctrines of absolute and qualified

immunity.

4.    The conduct of the Wellpath Defendants violated no clearly established

constitutional rights of the Plaintiff.

5.    The actions of the Wellpath Defendants were at all times conducted in good

faith and without knowledge that any of their conduct violated any clearly

established statutory or constitutional rights of the Plaintiff.

6.    The alleged conduct of the Wellpath Defendants does not rise to the level of

deliberate indifference to Plaintiff’s serious medical needs.

7.    The conduct of the Wellpath Defendants is privileged under common law and

under the Constitution of the United States and State of Maine.

8.    The conduct of the Wellpath Defendants was not arbitrary or unreasonable.

9.    Plaintiff’s claims are barred for failure to exhaust administrative remedies

pursuant to the Prison Litigation Reform Act of 1995, codified at 42 U.S.C. § 1997e(a),

prior to initiating his present claim, and thus Plaintiff is similarly barred from

serving as a class representative.

10.   The Plaintiff has failed to mitigate damages and, therefore, the Plaintiff is

barred from recovery against the Wellpath Defendants.

11.    The Wellpath Defendants did not act with concert of action or plan, or take

overt steps to deny Plaintiff his constitutionally protected rights.

12.     The Wellpath Defendants were not the moving force behind any claimed

injuries to the Plaintiff, and to the extent that the Plaintiff sustained any injuries as



                                           16
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 17 of 19           PageID #: 133



the result of the actions of third parties, the Wellpath Defendants exercised no control

over those third parties.

13.   Given that each patient’s treatment needs are distinct, questions of law or fact

common to putative class members do not predominate over questions affecting

individual members.

14.   Given that each patient’s treatment needs are distinct, the claims of the

representative Plaintiff are not typical of the claims or defenses of the putative

members of the class.

15.    Given that each patient’s treatment needs are distinct, the representative

Plaintiff cannot fairly and adequately protect the interests of the class.

      WHEREFORE, the Wellpath Defendants, Robert Clinton, M.D.,                 Richard

Liberty, NP and Wellpath, LLC respectfully request that all relief requested by

Plaintiff be denied and that the Defendants be awarded Judgment and their costs,

reasonable attorneys’ fees, and such other relief the Court deems just and

appropriate.

      Dated at Portland, Maine this 24th day of July, 2019.


                                                      /s/ Robert C. Hatch
                                                      Robert C. Hatch, Esq.

                                                      /s/ Elizabeth K. Peck
                                                      Elizabeth K. Peck, Esq.

                                                      /s/ Benjamin J. Wahrer
                                                      Benjamin J. Wahrer
                                                      Attorneys for the Wellpath
                                                      Defendants



                                          17
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 18 of 19   PageID #: 134



THOMPSON BOWIE & HATCH LLC
415 Congress Street, Fifth Floor
P.O. Box 4630
Portland, Maine 04112-4630
207-774-2500
rhatch@thompsonbowie.com
epeck@thompsonbowie.com
bwahrer@thompsonbowie.com




                                     18
Case 1:19-cv-00081-NT Document 37 Filed 07/24/19 Page 19 of 19          PageID #: 135



                            CERTIFICATE OF SERVICE



      I, Robert C. Hatch, hereby certify that on July 24, 2019, I electronically filed

the foregoing Answer to Plaintiff’s Amended Complaint on behalf of the Defendants

Robert Clinton, Richard Liberty and Wellpath LLC with the Clerk of Court using the

CM/ECF system which will send notification of such filings(s) to all parties of record.


                                                     /s/ Robert C. Hatch
                                                     Robert C. Hatch, Esq.
                                                     Attorney for the
                                                     Wellpath Defendants



THOMPSON BOWIE & HATCH LLC
415 Congress Street, Fifth Floor
P.O. Box 4630
Portland, Maine 04112-4630
207-774-2500
rhatch@thompsonbowie.com




                                          19
